Citation Nr: 1759057	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  13-24 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for positive purified protein derivative (PPD reaction).

2.  Whether new and material evidence has been received to reopen a claim of service connection for atrial fibrillation. 

3.  Entitlement to service connection for Schatzki's ring.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for urinating difficulties.

8.  Entitlement to service connection for hyperlipidemia.

9.  Entitlement to a compensable rating for left inguinal hernia repair.

10.  Entitlement to a compensable rating for left heel scar.

11.  Entitlement to increases in the ratings for reactive arthritis with thoracolumbar sprain, currently rated 0 percent prior to January 24, 2015, and 10 percent from that date).

12.  Entitlement to a rating in excess of 30 percent for bilateral reactive arthritis with plantar fasciitis and heel bursitis.

13.  Entitlement to a rating in excess of 10 percent for reactive arthritis with right wrist tenosynovitis.

14.  Entitlement to a rating in excess of 10 percent for right thumb reactive arthritis.

15.  Entitlement to a rating in excess of 10 percent for right ankle reactive arthritis.


ATTORNEY FOR THE BOARD

T. Matta, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1977 to October 1997.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that there was some confusion as to the procedural history concerning some of the matters on appeal at the time of the April 2010 rating decision.  The Board will therefore try to clarify the procedural history.  In a September 1999 rating decision, service connection for left inguinal hernia and reactive arthritis (of the right ankle, right wrist/hand, lumbar spine, and bilateral feet) was granted, each rated noncompensable effective January 4, 1999; that rating decision also denied service connection for positive PPD reaction and atrial fibrillation as not well-grounded.  However, the Veterans Claims Assistance Act of 2000 (VCAA) eliminated the concept of a well-grounded claim and superseded the decision of the United States Court of Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which had held that VA could not assist in the development of a claim that was not well-grounded.  Based on that change in the law, those claims were readjudicated and denied in an August 2001 rating decision.  The Veteran did not appeal and that decision became final.

In June 2009, the Veteran filed claims of service connection for the issues listed above (which included claims for the previously granted reactive arthritis and left inguinal hernia).  Unaware of the prior grant of service connection for reactive arthritis and left inguinal hernia, an April 2010 rating decision granted service connection for reactive arthritis and left heel scar, each rated noncompensable, effective June 27, 2009, and denied service connection for left inguinal hernia (in addition to the other disabilities on appeal).  The RO corrected that error in a September 2013 rating decision, which corrected the effective date of the grant of service connection for reactive arthritis to January 4, 1999, and reinstated the grant of service connection for left inguinal hernia, rated 0 percent, effective January 4, 1999.  A September 2013 supplemental statement of the case (SSOC) readjudicated the Veteran's claims of service connection for atrial fibrillation and positive PPD reaction as claims to reopen and continued to deny the remaining claims.  This appeal followed. 

The issue of service connection for hyperlipidemia is addressed in the decision below.  The remaining issues are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.



FINDING OF FACT

Hyperlipidemia is not a disability for VA compensation purposes.


CONCLUSION OF LAW

The criteria for service connection for hyperlipidemia have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Neither the Veteran nor his representative has raised any issue with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Legal Criteria, Factual Background, Analysis

The Veteran's April 1997 service separation report of medical examination includes a notation of hyperlipidemia.  Hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, including hypertriglyceridemia, hypercholesterolemia, etc."  Dorland's Illustrated Medical Dictionary 891 (32nd ed. 2012).  Hyperlipidemia and elevated cholesterol are laboratory findings and are not disabilities in and of themselves for which VA compensation benefits are payable. See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule.)  

Service connection can only be granted for a disability resulting from disease or injury.  See 38 U.S.C.A. §§ 1110, 1131.  In this case, although hyperlipidemia was first noted during the Veteran's service, the Board finds that this condition is a laboratory finding that manifests itself only in laboratory test results and is not a disability for which service connection can be granted.  The Veteran has not presented any evidence of a specific disability associated with his hyperlipidemia. As such, service connection for hyperlipidemia is denied. 


ORDER

Service connection for hyperlipidemia is denied.


REMAND

The Board finds that further development is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  With respect to the Veteran's request to reopen claims of service connection for positive PPD reaction and atrial fibrillation, the VCAA requires that certain assistance be provided to a claimant even prior to any consideration of whether a previously finally denied claim may be reopened.  This includes that VA make reasonable efforts to obtain records alleged to be pertinent from private medical care providers.  

As an initial matter, the record suggests that the medical evidence is incomplete.  The Board notes that the Veteran submitted multiple medical records from various providers, both private and federal.  Following those submissions, he further explained that he received his medical treatment at Quantico Marine Corps Base at the Navy Medical Clinic until 2006; thereafter, he received medical care from Drs. Brittany O. Williams and Stephen Trammell.  The Veteran further stated that Dr. Williams' practice was out of business.  See October 2009 Statement in Support of Claim.  Although the Veteran reported receiving treatment at Quantico until 2006, he submitted records showing treatment until May 2009.  The most recent treatment records are from Dr. Trammel's office and are dated in October 2009, more than eight years ago.  There have been no medical records submitted or obtained from that date.  As the records submitted show that the Veteran has continued to receive treatment since October 2009, the complete clinical records of all such treatment from all providers must be obtained. 

Increased Ratings for Reactive Arthritis

The U.S. Court of Appeals for Veterans Claims (Court) recently held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, the Court clarified the requirements that must be met with respect to orthopedic disability examinations prior to the Board finding that an examination report includes adequate evidence to adjudicate the claim.  Id.  

In this case, a review of the claims file reveals that the November 2009, August 2011, and February 2015 VA examinations do not fully comport with the requirements of Correia and therefore may be inadequate.  Thus, at present, none of the medical evidence of record may fully satisfy the requirements of Correia and 38 C.F.R. § 4.59.  Accordingly, a new VA joints examination is necessary.

Hypertension

On February 2010 VA hypertension examination, the examiner noted some elevated blood pressure readings during service; however, he noted that the readings were not consistently elevated and that no report or finding of hypertension was made when the Veteran separated from service.  The examiner therefore opined that it is less likely that the Veteran's hypertension had its onset while on active duty.  The Board finds this examination inadequate as it fails to provide adequate rationale and because the examiner only addressed whether the Veteran's hypertension had its onset in service, and not whether his hypertension could be related to service.  Accordingly, a new examination is necessary.
Service Connection for Urinating Difficulties

The Veteran has filed a claim of service connection for urinating difficulties.  The Board notes that trouble urinating is a symptom, and not a disability in and of itself.  

The Board also notes that the Veteran has stated that he served in Iraq and Kuwait.  VA will pay compensation to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, including muscle or joint pain, provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2021; and that, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 U.S.C. § 1117; 38 C.F.R. § 3.317.  The Board notes that the Veteran's service personnel records (SPRs) are not associated with the record.  Accordingly, on remand, the AOJ should associate the Veteran's SPRs with the record and undertake efforts to determine whether he served in Iraq or Kuwait.

The Board also notes that service connection has already been granted for reactive arthritis and left inguinal hernia repair and that the Veteran's trouble urinating may be related to such service-connected disabilities.  Accordingly, on remand, a VA examination should be arranged to determine whether the Veteran's difficulty urinating is a symptom related to one of his service-connected disabilities (or, if service in the Southwest Asia theater of operations is confirmed, whether it is an undiagnosed illness).

GERD

In a February 2014 statement, the Veteran states that he takes numerous medications for his orthopedic problems, including Motrin, Ibuprofen, Aspirin, and Advil.  He claims that these medications affect his stomach (i.e., cause his GERD).  The Board also notes that the Veteran is service-connected for a left inguinal hernia and that such service-connected disability may cause or aggravate GERD.  Accordingly, on remand, an examination is necessary to address such medical issues.
Sleep Apnea

In an undated statement (received by the Board in August 2013), the Veteran stated that his sleep apnea is associated with the medications he takes for his "service-connected conditions."  He did not specify the medications or the service-connected conditions, or provide any information regarding this theory of causation,other than his own lay statement.  As this matter is being remanded anyway, the Veteran is hereby given another opportunity to provide such information.

Additional Matters

In a June 2017 statement, the Veteran refers to a VA examination conducted on August 9, 2009, that is unavailable.  The Board notes that a report of this examination is not included in the Veteran's record.  On remand, the AOJ should specifically determine whether a VA examination was ever conducted in August 2009 and, if so, associate the examination report with the Veteran's record.

Accordingly, the case is REMANDED for the following:

1. The AOJ should obtain the Veteran's SPRs and associate them with the claims file so that they may be considered.  All efforts to obtain these records must be documented and the Veteran appropriately notified if unable to obtain them.

2.  The AOJ should ask the Veteran to identify the provider(s) of all evaluations and treatment he has received for the disabilities on appeal since his discharge from service (records of which are not already associated with the claims file or established to be unavailable), and to provide all releases necessary for VA to secure the complete clinical records of all such treatment or evaluation. If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is his responsibility to ensure that private records are received. The Veteran must specifically provide authorizations for, and the AOJ should specifically secure for the record copies of, the complete clinical records [i.e., any not already in the record] of all treatment the Veteran has received from Dr. Stephen Trammel.

3.  The AOJ should also obtain any outstanding records from Naval Medical Center in Quantico.  If such records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain them would be futile, and add it to the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records.

4.  The AOJ should confirm for the record whether the Veteran underwent a VA examination in August 2009.  If so, the AOJ should obtain and associate with the record a copy of the report from such examination.  

5.  The AOJ should then arrange for an orthopedic examination of the Veteran to assess the current severity of his service-connected reactive arthritis (to include all affected joints).  The examiner must review the entire record in conjunction with the examination.  Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  All indicated tests or studies should be completed. 

Range of motion studies should include active and passive motion and weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The examiner should note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors.

If the Veteran is not experiencing a flare up at the time of the examination, the examiner should ask the Veteran to describe the frequency, severity, duration, and type of symptoms experienced during flare ups and the examiner should provide an opinion based on that information.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)  

6. The AOJ should schedule the Veteran for a VA examination to assist in determining the nature and cause of his hypertension.  The examiner should review the entire record in conjunction with the examination.  Based on review of the record (including this remand) and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Does the record show that within the first year following separation from service the Veteran's hypertension was manifested by diastolic pressures predominantly 100 or more, or required treatment with medication for a history of diastolic pressures of 100 or more?

(b) If not, please identify the likely cause for the Veteran's hypertension.  Specifically, is it at least as likely as not (a 50% or better probability) that it was incurred in, or is directly related to, service?

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)  

7.  The AOJ should schedule the Veteran for a VA examination to determine the nature and cause of any disability manifested by difficulty urinating.  The examiner should review the entire record in conjunction with the examination.  Any studies indicated should be completed.  Based on review of the record (including this remand) and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a)  Please identify, by diagnosis, any (and each) disability manifested by difficulty urinating found. 

(b)  Identify the likely cause for each disability diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that such disability (i) is related to (was incurred or aggravated during) the Veteran's service or (ii) was caused or aggravated (the opinion must specifically discuss the concept of aggravation, and "aggravation" means the disability increased in severity beyond its natural progression) by his service-connected reactive arthritis or left inguinal hernia?  If neither, please identify the causal factor(s) considered more likely for each diagnosed disability.

(c)  If, and only if, the Veteran's SPRs show that he served in Southwest Asia during the Persian Gulf War Era, the examiner should address whether the Veteran has an undiagnosed illness manifested by difficulty urinating.  If a diagnosed disability manifested by difficulty urinating is found to be unrelated to the Veteran's service, the examiner should identify the cause considered more likely. 

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)  

8. The Veteran should also be scheduled for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any currently present GERD.  The examiner should review the entire record in conjunction with the examination.  Based on review of the record (including this remand) and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Is it at least as likely as not (a 50% or better probability) that GERD is related to the Veteran's service?  If not, is it at least as likely as not (a 50% or better probability) that the Veteran's GERD is caused or aggravated by his service-connected left inguinal hernia (or any medications used to treat his hernia)?  
(b) If the examiner finds that the Veteran's GERD was not caused, but was aggravated by his left inguinal hernia and/or associated medications, the examiner should specify, to the extent possible, the degree of disability (pathology/impairment) that is due to such aggravation.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.) 

9.  If, and only if, the Veteran provides information linking his sleep apnea to service or to a service-connected disability (or if records obtained pursuant to this remand otherwise provide the requested information), the AOJ should schedule the Veteran for a VA examination to determine the likely cause of the Veteran's sleep apnea.  The examiner should review the entire record in conjunction with the examination.  Based on review of the record (including this remand) and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please identify the likely etiology of the Veteran's sleep apnea.  Specifically, is it at least as likely as not (a 50% or better probability) that it is related to his service?  If not, is it at least as likely as not (a 50% or better probability) that the Veteran's sleep apnea is caused or aggravated by medications he takes to treat any of his service-connected disabilities? 

(b) If the examiner finds that the Veteran's sleep apnea was not caused, but was aggravated by such medications (or such service-connected disabilities), the examiner should specify, to the extent possible, the degree of disability (pathology/impairment) that is due to such aggravation. 

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).  

10.  The AOJ should then review the record and re-adjudicate the claims.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this claim must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C. § 7252.  This remand is a preliminary order and not an appealable decision.  38 C.F.R. § 20.1100(b).
Department of Veterans Affairs


